        Case 3:19-cv-01977-MEM-DB Document 20 Filed 12/07/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM MOORE,                         :
                                           CIVIL ACTION NO. 3:19-1977
                     Plaintiff         :
                                                (JUDGE MANNION)
              v.                       :

KEVIN BISHOP, et al.,                  :

                     Defendants        :

                                   ORDER

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.    Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for
              failure to prosecute.

        2.    The Clerk of Court is directed to CLOSE this case.




                                           s/ Malachy E. Manion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: December 7, 2020
19-1977-01
